Case 3:20-cv-01171-RJD Document 1-1 Filed 11/04/20 Page 1 of 11 Page ID #5




                                                                     EXHIBIT
                                                                         A
Case 3:20-cv-01171-RJD Document 1-1 Filed 11/04/20 Page 2 of 11 Page ID #6
Case 3:20-cv-01171-RJD Document 1-1 Filed 11/04/20 Page 3 of 11 Page ID #7
Case 3:20-cv-01171-RJD Document 1-1 Filed 11/04/20 Page 4 of 11 Page ID #8
Case 3:20-cv-01171-RJD Document 1-1 Filed 11/04/20 Page 5 of 11 Page ID #9
Case 3:20-cv-01171-RJD Document 1-1 Filed 11/04/20 Page 6 of 11 Page ID #10
Case 3:20-cv-01171-RJD Document 1-1 Filed 11/04/20 Page 7 of 11 Page ID #11
Case 3:20-cv-01171-RJD Document 1-1 Filed 11/04/20 Page 8 of 11 Page ID #12
Case 3:20-cv-01171-RJD Document 1-1 Filed 11/04/20 Page 9 of 11 Page ID #13
Case 3:20-cv-01171-RJD Document 1-1 Filed 11/04/20 Page 10 of 11 Page ID #14
Case 3:20-cv-01171-RJD Document 1-1 Filed 11/04/20 Page 11 of 11 Page ID #15
